Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Paul Turner appeals the district court’s orders remanding this' matter to the Commissioner and denying Turner’s motion for reconsideration. We have reviewed the record and find no reversible *218error. Accordingly, we affirm for the reasons stated by the district court. Tuner v. Comm’r, No. 5:13-cv-00093-MFU (W.D.Va. Aug. 4 & 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.